DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 7-9 of claim 1, it is disclosed "a primer layer affixed to or integrated with the first surface of the paper overlay layer, the primer layer comprising an outer surface opposite the paper overlay layer; a print layer printed on the outer surface of the primer layer". However, claim 4 discloses a second primer layer as also being integrated into the paper overlay layer and it is unclear how the primer layer and second primer layer can both be affixed to or integrated with the paper overlay layer and also affixed to one another. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Buhlmann (US 2018/0264874). 
Buhlmann teaches an exterior-use engineered-wood product, comprising: 
a base layer {110) with a first surface and a second surface; 
a paper overlay layer (120, 130) with a first surface and a second surface, the second surface of the paper layer affixed to the first surface of the base layer, the paper overlay layer comprising resin-impregnated paper (120, 130) (paragraph 0117); 
a primer layer (141) affixed to or integrated with the first surface of the paper overlay layer, the at least one primer layer comprising an outer surface (142) opposite the paper overlay layer; 
a print layer (150) printed on the outer surface of the at least one primer layer (paragraph 0118; Figure 1); and 
a clear or translucent protective layer (160) overlaying the print layer, opposite the at least one primer layer. 
With respect to claim 2, Buhlmann teaches that the base layer comprises oriented strand board (paragraphs 0031-0032). 
With respect to claim 3, Buhlmann teaches the primer layer forms part of the paper overlay layer (paragraphs 0014, 0060, 0113-0114). 

With respect to claim 7, Buhlmann teaches that the protective layer is a fluid-applied or liquid-applied layer (160) (paragraphs 0082, 0107, and 0118). 
With respect to claim 8, Buhlmann teaches that the protective layer is ultimately a solid layer (paragraphs 0082, 0107, and 0118). 
Claims 10 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Buhlmann.
Buhlmann teaches a method of producing the exterior-use engineered-wood product, comprising the steps of: 
providing a base layer comprising engineered wood formed from one or more layers of treated wood strands or flakes (paragraphs 0031-0032, 0113); 
applying a resin-impregnated paper overlay layer on a first surface of the base layer (Figure 1; paragraph 0117); 
providing a primer layer as part of or attached to the resin-impregnated paper overlay layer (paragraphs 0113-0114); 
printing a print layer on an upper surface of the primer layer (paragraph 0118); and 
after the print layer has cured or dried, apply a protective layer over an upper surface of the print layer (paragraphs 0082, 0107, 0118). 
With respect to claim 13, Buhlmann teaches that the base layer comprises oriented strand board (paragraphs 0031-0032). 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Buhlmann, as applied to claim 1 above, and further in view of Clement (US 2017/0355219). 
The teachings of claim 1 are as described above.
	Buhlmann does not teach that the print layer comprises inorganic UV-resistant inks. However, Clement teaches a print layer comprises UV-resistant inks (paragraph 0017); in order to prevent the paint layer from fading due to sunlight and thereby prolonging the life of the product and by maintaining the overall appearance over time, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Buhlmann’s teaching. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buhlmann, as applied to claim 1 above, and further in view of Schaefer (US 2013/0273309). 
The teachings of claim 1 are as described above.
.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buhlmann, as applied to claim 10 above, and further in view of Clement. 
The teachings of claim 10 are as described above.
Buhlmann does not teach a step of printing comprising using an inkjet printer to print one or more images on the upper surface of the at least one primer layer with inorganic UV-resistant inks. However, Clement teaches a step of printing comprising using an inkjet printer to print one or more images on the upper surface of the at least one primer layer with UV-resistant inks; in order to prevent the paint layer from fading due to sunlight and thereby prolonging the life of the product and by maintaining the overall appearance over time, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Buhlmann’s teaching.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Buhlmann, as applied to claim 10 above, and further in view of Hugi (US 2017/0314273). 
The teachings of claim 10 are as described above.
Buhlmann does not teach that the protective layer is applied by sprayers. However, Hugi teaches that the protective layer is applied by sprayers (132, 142) may be spraying systems for spraying a transparent protective coating layer on top of the pattern (paragraphs 0018-0201); in order to evenly and easily apply the protective layer with the desired thickness, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Buhlmann’s protective layer to be applied by sprayers.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Buhlmann, as applied to claim 10 above, and further in view of Schaefer (US 2013/0273309). 
The teachings of claim 10 are as described above.
Buhlmann does not teach the elasticity of the print layer and the protective layer are approximately equal to the elasticity of the paper overlay layer. However, Schaefer discloses wherein the elasticity of the various layers are approximately equal (paragraph 0081); in order to ensure that the layers form a structurally stable product, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Buhlmann’s print layer, protective layer, and paper overlay layer to be approximately equal in elasticity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745